JfourtI) Court of Appeals!
                                     ^an Sntonio, tlexas

                                      Wednesday, July 29, 2015

                                        No. 04-14-00652-CR


                                       Emilio Rene Martinez,
                                             Appellant

                                                 V.



                                         The State of Texas,
                                             Appellee

                                   Trial Court Case No. 13-CRD-90


                                          ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on Tuesday, September 8, 2015, to the following
panel: Justice Rebeca C. Martinez, Justice Patricia 0. Alvarez, and Justice Luz Elena D. Chapa.
All parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App.
P. 48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

         It is so ORDERED on Wednesday, July 29, 2015..._


                                                               Kebe&aC. Martinez, Justi^

         IN WITNESS WHEREOF, I have hereunto set my hand and ^                             the said
court on this Wednesday, July 29, 2015.


                                                                           e, Cler



                          ycr>

                 O F 'V